Title: From George Washington to the Massachusetts General Court, 29 September 1776
From: Washington, George
To: Massachusetts General Court

 

Gentn
Head Quarters Harlem Heights 29th Sepr 1776

Genl Howe having signifyed to me, a desire of making a General Exchange of Prisoners both Officers, and privates, it becomes necessary to have an exact Return of the Numbers in our possession.
You will therefore be pleased to have all the Continental prisoners of War, (belonging to the Land Service) in the different Towns in your State, collected and brought together to some convenient place, from whence they may be removed hither when a Cartel is fully settled—When they are collected you will please to have made out, and transmit to me, an exact Return of the Names of the Commissioned and Staff Officers, their Ranks and the Corps to which they belong; The Names of the non commissioned and privates need not be mentioned their Numbers will be sufficient.
As it will be more convenient to send them by Water than by land, which may always be safely effected by Means of a Flag; I think you had better order the prisoners to some place contiguous to a port, there to remain till you hear farther from me.
As I apprehend the Number of prisoners in the State of New Hampshire to be too small to make up a Freight for a Vessel, I have directed, if that should be the Case, that they should be sent to your State, that they may come forward with your prisoners.
You will be pleased to forward the enclosed to Lieut. Colo. Campbell of the 71st Regt. I am not certain where he is stationed but think it is at Reading. I have the Honor to be Gentn Yr most obt Servt

Go: Washington


P.S. Be pleased also to make a Return of the prisoners belonging to the British Navy with the Names & Ranks of the Officers. Inclosed you have a Letter from Capt. Campbell of the 71st Regt to me: As he seems to acknowledge his Error and promise[s] a more circumspect Behavior in future, I could wish you would consider his Case and if you think proper admit him again to his Parole.

